DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 09/23/2020 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2 are pending in the present application.

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception enumerated grouping of abstract concepts in device design and characterization and without significantly more. The claim recites:





    PNG
    media_image1.png
    756
    626
    media_image1.png
    Greyscale


	Based on formulas (1) and (2), acquiring a complete of model parameters of each microwave GaN HEMT, a maximum electron saturation velocity vmax, a barrier layer thickness d, fitting parameters a and b,



    PNG
    media_image2.png
    783
    693
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    337
    661
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    693
    683
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    432
    664
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    535
    652
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    583
    645
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    552
    680
    media_image8.png
    Greyscale



Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 

Alice/Mayo—Step 1 (Abstract Idea) 
 	Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 Turning now to the first step of the Alice inquiry with the broadest reasonable interpretation, claim 1 relates to device characterization for a microwave GaN HEMT quasi physical large signal model for drain current and source gate voltage.  The claim recites a set of model parameters of teach microwave GaNHEMT, barrier thickness, electron saturation velocity and field strength.  Thus, the claim is directed to a mathematical concept in the device design characterization.
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.  The claimed invention fails to integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information such information including device characteristics, design parameter values, and operation condition for characterization, device characterization process, parameter estimations and statistical data analysis, storing and transforming that information for a design modeling use.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, it is clear from the claimed features that the claim does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.   As explained, the cited features are related to abstract concepts in device modeling.  The cited features are well-known in the device design, convention process to characterize the design and understood in the design analysis.
	Claim 1 is nonstatutory subject matter.

	Claim 2 cites



    PNG
    media_image9.png
    530
    723
    media_image9.png
    Greyscale


	The cited features are related to a mathematical model to calculate device parameters and predict device values based on sample data.  It is nonstatutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 
about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2147